DETAILED ACTION
Status of the Application
Receipt of the Request for Continued Examination (RCE under 37 CFR 1.114), the Response and Amendment filed 05/03/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the objection of claim 1 has been withdrawn; (2) the 35 U.S.C. 101 rejection of claim 7 has been withdrawn; and (3) the 35 U.S.C. 102(a)(1) rejection of claim 7 over Lei has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1, 3-12
Withdrawn claims: 				None
Previously cancelled claims: 		2, 13-15
Newly cancelled claims:			7
Amended claims: 				1, 8-12
New claims: 					None
Claims currently under consideration:	1, 3-6, 8-12
Currently rejected claims:			1, 3-6, 8-12
Allowed claims:				None

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8 and 10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 8 and 10 recite the broad recitation “green alga”, and the claims also recite “Chlorella” and “Nannochloropsis” which are the narrower statements of the range/limitation. Claims 8 and 10 recite the broad recitation “red alga”, and the claims also recite “Poryphyridium” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-6, and 8-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 1 (and its dependents) is directed to a method comprising a law of nature as its limitations are broad enough to encompass the human consumption of meat from an animal such as fish wherein “enriched with Omega-3 polyunsaturated fatty acids” merely constitutes normal consumption by the animal of naturally-occurring material that causes omega-3 value of the fish meat to increase, and in turn causes the omega-3 value of the human to increase; it is under this broad interpretation that the claims are being rejected under 35 U.S.C. §101 and, as such, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Law of Nature:  The law of nature and natural phenomenon exceptions reflect the Supreme Court’s view that the basic tools of scientific and technological work are not patentable, because the “manifestations of laws of nature” are “part of the storehouse of knowledge,” “free to all men and reserved exclusively to none.”  Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 130, 76 USPQ 280, 281 (1948).  The courts have identified the following concepts and products as examples of laws of nature or natural phenomena: a correlation that is the consequence of how a certain compound is metabolized by the body, Mayo Collaborative Servs. v. Prometheus Labs., 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012); and a correlation between the presence of myeloperoxidase in a bodily sample (such as blood or plasma) and cardiovascular disease risk, Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1361, 123 USPQ2d 1081, 1087 (Fed. Cir. 2017). MPEP 2106.04(b).I.
The Markedly Different Characteristics Analysis: The markedly different characteristics analysis is part of Step 2A, because the courts use this analysis to identify law of nature exceptions.  If the claim includes a law of nature that has markedly different characteristics, then the claim does not recite a law of nature exception and is eligible. If the claim includes a law of nature that does not exhibit markedly different characteristics from its closest law of nature, then the claim is directed to a "law of nature" exception (Step 2A – Prong One: YES), and requires further analysis in Step 2B to determine whether any additional elements in the claim add significantly more to the exception.
The claims are directed to a method comprising a law of nature involving a naturally-occurring correlation between administering omega-3 to an animal whose meat is in turn administered to a human subject to reduce the risk factors of cardiovascular disease in the subject.  There is no indication in the claims that the method has any steps that are markedly different from the naturally occurring process; thus the claims involve the use of judicial exceptions.  To show a marked difference, the steps or characteristic(s) must be changed as compared to its closest law of nature.  For example, an assertion of changed functionality must be accompanied with evidence of a comparison of the claimed method with its closest naturally-occurring correlation and should apply to the full scope of the claims.  Furthermore, inherent or innate characteristics of the law of nature cannot show a marked difference. Likewise, differences in the steps or characteristics that came about or were produced independently of any effort or influence by Applicant cannot show a marked difference.
The recitation of specific amounts of the ingredients in the animal diet and the resulting specific amounts of omega-3 in the animal meat do not affect this analysis because it is well known and routine in the art to mix specific amounts of ingredients.  Also, the amount of dietary omega-3 directly correlates to the amount of omega-3 in the animal meat and consequently, the reduction of risk of cardiovascular disease as disclosed in paragraph 3 on page 1 of Corliss (Corliss, J. “Finding omega-3 fats in fish: Farmed versus wild”, 2015, Harvard Health Publishing, https://www.health.harvard.edu/blog/finding-omega-3-fats-in-fish-farmed-versus-wild-201512238909; previously cited).  Therefore, the claims are not meaningfully limited and do not amount to significantly more than a law of nature.  Thus, there is no evidence of record to indicate that the claimed method is markedly different, structurally, chemically, functionally, than its closest naturally-occurring counterpart and is not eligible subject matter under current 35 U.S.C. 101 standards.  The rationale for this determination is explained below:

Step 1: Is the claim directed to one of the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: a process, machine, manufacture or composition of matter?  YES, the claim is interpreted as being directed to a method (i.e., reducing the risk factors of cardiovascular disease in a human subject comprising administering omega-3-enriched animal meat having at least 40 mg omega-3 polyunsaturated fatty acid per 100 g of animal meat), which is a statutory category within at least one of the four categories of patent eligible subject matter.

Step 2A – Prong One:  Does the claim recite a Judicial Exception (e.g., law of nature, natural phenomenon, or an abstract idea)? YES, the claims recite a method involving a law of nature (i.e., reducing the risk factors of cardiovascular disease in a human subject by administering omega-3-enriched animal meat having at least 40 mg omega-3 polyunsaturated fatty acid per 100 g of animal meat wherein the animal was administered a composition comprising (a) 5-60% algal omega-3 polyunsaturated fatty acid and/or (b) 5-80% linseed omega-3 polyunsaturated fatty acid) which is not markedly different from the naturally-occurring correlation (i.e., dietary omega-3 increases omega-3 content in animal meat and reduces the risk factors of cardiovascular disease in humans who consumes animal meat containing omega-3).

Step 2A – Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?  NO, the claims recite a method of reducing the risk factors of cardiovascular disease in a human by administering omega-3-enriched animal meat having at least 40 mg omega-3 polyunsaturated fatty acid per 100 g of animal meat wherein the animal was administered a composition comprising (a) 5-60% algal omega-3 polyunsaturated fatty acid and/or (b) 5-80% linseed omega-3 polyunsaturated fatty acid, but do not require any additional elements that integrate the judicial exception into a practical application.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? NO, the claims do not recite additional elements that amount to something significantly more than the judicial exception.
Thus, the claimed product is not eligible subject matter under current 35 U.S.C. §101 standards.

Claim Rejections - 35 USC § 102
Claims 1, 3, 6, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barclay (US 6,054,147; previously cited).
Regarding claim 1, Barclay teaches a method comprising dietary administration of animal meat enriched with omega-3 polyunsaturated fatty acids (PUFA) to said subject (column 1, lines 29-35), wherein the animal meat (corresponding to chicken breast) comprises 64 and 71 mg omega-3 PUFA per 100 g of animal meat (column 7, lines 21-22), which falls within the claimed range.  Barclay teaches that the animal meat is from an animal enriched with omega-3 PUFA by administering to the animal a composition comprising an omega-3 PUFA (corresponding to dried Schizochytrium containing DHA), wherein the composition comprises 17.5% algal Omega PUFA (column 7, line 3), which falls within the claimed concentration.  Barclay also teaches that dietary omega-3 PUFAs have been recognized as important in maintaining normal cardiovascular health (column 1, lines 21-24), which anticipates the reducing risk factors of cardiovascular disease in a human subject by the claimed method.
Regarding claim 3, Barclay teaches the invention as disclosed above in claim 1, including the animal meat (corresponding to chicken breast) comprises 64 and 71 mg omega-3 PUFA per 100 g of animal meat (column 7, lines 21-22), which falls within the claimed range.
Regarding claim 6, Barclay teaches the invention as disclosed above in claim 1, including the omega-3 PUFA is docohexaenoic acid (DHA) (column 7, lines 21-22).
Regarding claim 8, Barclay teaches the invention as disclosed above in claim 1, including the algal omega-3 PUFA is from algal cells of Schizochytrium (column 7, line 3).
Regarding claim 9, Barclay teaches the invention as disclosed above in claim 1, including the algal omega-3 PUFA is from dehydrated algal cells (corresponding to dried Schizochytrium) (column 7, line 3).
Regarding claim 10, Barclay teaches the invention as disclosed above in claim 1, including the algal omega-3 PUFA is an algal oil (corresponding to DHA) from Schizochytrium (column 7, line 3).

Claims 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barclay (US 6,054,147; previously cited) as applied to claim 1 above, and evidenced by Fatsecret (“Skinless Chicken Breast”, May 11 2016, Fatsecret, https://fatsecret.com/calories-nutrition/generic/chicken-breast-skinless?portionid=4751539&portionamount=100.00; previously cited).
Regarding claims 4 and 5, Barclay teaches the invention as disclosed above in claim 1, including the skinless (column 7, line 15) animal meat comprises 64 and 71 mg omega-3 PUFA per 100 g of animal meat (column 7, lines 21-22).  Since 100 grams of chicken breast contains 110 kcal as evidenced by Fatsecret (“Nutrition Facts” table), then Barclay effectively teaches the animal meat comprises about 70 and 78 mg omega-3 PUFA per 100 kcal equivalent weight of animal meat, which falls within the claimed range.

Claims 1, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weill (EP 1021959; English translation relied on for citations).
Regarding claim 1, Weill teaches a method comprising dietary administration of an animal meat enriched with omega-3 PUFA to a human subject (page 2, paragraph 7), wherein the animal meat comprises 45-60 mg omega-3 PUFA per 100 g of animal meat (corresponding to 1 kg poultry containing 450-600 mg n-3 PUFA in Table 5 of Example 3 on page 5), which falls within the claimed concentration.  Weill also teaches that the animal meat is from an animal enriched with omega-3 PUFA by administering to the animal a dietary composition comprising omega-3 PUFA, wherein the composition comprises at least 1% by weight of linseed (corresponding to “flax seed” on page 3, paragraph 2), which overlaps the claimed concentration.  Although the disclosed linseed concentration is broader than the claimed concentration, the claim (a) does not require or exclude any other ingredients from the composition; and (b) requires the composition to result in enriching animal meat with at least 40 mg omega-3 PUFA per 100 g of animal meat.  Since Weill discloses that a content of 1% linseed in a composition provides the claimed concentration of omega-3 PUFA in the animal meat (corresponding to 1 kg poultry containing 450-600 mg n-3 PUFA in Table 5 of Example 3 on page 5) and that increased amounts of linseed omega-3 PUFA in the diet correlates to increased amounts of omega-3 PUFA in animal meat (Tables 2 and 4 on pages 3-4), the prior art anticipates the effect that the claimed linseed concentration has in terms of increasing omega-3 PUFA content of animal meat.  Therefore, even though the disclosure of Weill is broader than the claim, it is sufficiently specific to anticipate the claimed linseed concentration due to its teaching of the claimed effect.  MPEP 2131.03 II.  Weill also teaches that omega-3 PUFA reduces the risk factors of cardiovascular disease in a human subject (page 2, paragraphs 5-6) which anticipates the purpose of the claimed method.   
Regarding claim 11, Weill teaches the invention as described above in claim 1, including the linseed omega-3 PUFA is from ground linseed (paragraph 2 under “Example 1: Cattle” on page 3).
Regarding claim 12, Weill teaches the invention as described above in claim 1, including the linseed omega-3 PUFA is from linseed oil (corresponding to flaxseed containing oil which includes omega-3 such as ALA) (page 2, paragraph 13; page 3, paragraph 3).

Response to Arguments
Claim Rejections – 35 U.S.C. §101 of claims 1 and 3-12: Applicant’s arguments have been full considered and are considered unpersuasive.
Applicant canceled claim 7 and amended claim 1 to recite features previously recited by claim 7.  Applicant stated that the claims do not recite increasing the omega-3 value of the human but recite reducing the risk factors of cardiovascular disease in a human subject by administering animal meat that has been enriched with a composition comprising 5-60% algal omega-3 PUFA and/or 5-80% linseed omega-3 PUFA.  Applicant argued that the claims do not recite (1) any correlation as a consequence of how a certain compound is metabolized in the body; (2) any correlation between the present of an analyte in a bodily sample and cardiovascular disease risk; (3) a method of diagnosis; or (4) an apparatus or an intended use of an apparatus, but a method of treatment (i.e., reducing the risk factors of cardiovascular disease).  Applicant stated that the claims require intentionally administering omega-3-enriched animal meat to a human subject wherein the enriched meat is from an animal that was intentionally administered a composition comprising 5-60% algal omega-3 PUFA and/or 5-80% linseed omega-3 PUFA to provide an enriched meat having at least 40 mg omega-3 PUFA per 100 g of animal meat.  Applicant argued that the normal consumption by the animal of naturally-occurring material that causes the omega-3 value of fish meat to increase is not the same as actively administering a composition comprising the claimed concentrations of algal and/or linseed omega-3 PUFA in order to ensure that the animal meat comprises at least 40 mg omega-3 PUFA per 100 g of animal meat.  Applicant stated that intentionally administering a composition having the claimed ingredients ensures that the animal meat is enriched to comprise at least 40 mg omega-3 PUFA which overcomes the possibility of inherent or innate characteristics not meeting the required level of animal meat enrichment.  Applicant stated that the human consumption of animal meat is not the same as intentionally administering the enriched animal meat to a human subject in order to actively reduce the risk factors of cardiovascular disease as the risk factors would not be reduced without this active intervention step.  Applicant stated that the alleged correlation between dietary omega-3 and omega-3 levels in blood plasma is not the same as (a) ensuring that animal meat is enriched to comprise at least 40 mg omega-3 PUFA per 100 g of animal meat, or (b) intentionally administering the enriched animal meat to a human subject to reduce risk factors of cardiovascular disease.  Applicant stated that the claims therefore recite additional elements that amount to significantly more than the judicial exception (Applicant’s Remarks, page 4, paragraph 1 – page 6, paragraph 3).
However, although the claims do not recite (1) any correlation as a consequence of how a certain compound is metabolized in the body; or (2) any correlation between the present of an analyte in a bodily sample and cardiovascular disease risk, but a method of treatment (i.e., reducing the risk factors of cardiovascular disease) as is asserted by the Applicant, there is a natural correlation between increased amounts of dietary omega-3 leading to increased amounts of omega-3 in animal meat (Weill, Tables 2 and 4 on pages 3-4) and a natural correlation between the dietary consumption of omega-3 by humans resulting in a reduction in risk factors of cardiovascular disease (Corliss, page 1, paragraph 3; Barclay, column 1, lines 21-24; Weill, page 2, paragraphs 5-6).  As such, the claims do not need to recite such natural correlations in order for them to apply.  Furthermore, although the claims do not recite (3) a method of diagnosis; or (4) an apparatus or an intended use of an apparatus, these features are not necessary in order for the aforementioned natural correlations to be present.  In response to the assertion that intentionally administering a composition having the claimed ingredients ensures that the animal meat is enriched to comprise at least 40 mg omega-3 PUFA which overcomes the possibility of inherent or innate characteristics not meeting the required level of animal meat enrichment, Table 2 of the present specification demonstrates that animals administered diets containing higher amounts of omega-3 produce meat with higher amounts of omega-3 and Weill teaches that increased amounts of omega-3 in an animal’s diet lead to increased amounts of omega-3 in the animal meat (Weill, Tables 2 and 4 on pages 3-4).  Therefore, Applicant’s assertion that a composition comprising the claimed ingredients in the recited concentrations ensures that the animal meat will have the claimed omega-3 concentration is merely the result of a natural correlation of increased dietary omega-3 resulting in increased omega-3 concentration in animal meat, whether administration of the composition to the animal is intentional or not.  In response to the assertion that the human consumption of animal meat is not the same as intentionally administering the enriched animal meat to a human subject in order to actively reduce the risk factors of cardiovascular disease as the risk factors would not be reduced without this active intervention step, the cited references have been shown to link the reduction of risk factors of cardiovascular disease to increased dietary consumption of omega-3 (Corliss, page 1, paragraph 3; Barclay, column 1, lines 21-24; Weill, page 2, paragraphs 5-6).    Therefore, the cited references show that the reduction in risk factors of cardiovascular disease is associated with increased omega-3 dietary consumption, whether consumption is intentional or not.  It is noted that amended claim 1 requires neither the human subject to actually consume the claimed enriched animal meat nor the animal to actually consume the claimed composition as the term “administering” is not limited to dietary consumption.  Since the claims have been shown to not recite additional elements that amount to significantly more than the judicial exception, Applicant’s arguments are unpersuasive and the rejections of claims 1, 3-6, and 8-12 are maintained as written herein.

Claim Rejections – 35 U.S.C. §102(a)(1) of claims 1, 3, and 6 over Barclay; claims 4 and 5 over Barclay as evidenced by Fatsecret: Applicant’s arguments have been full considered and are considered unpersuasive.
Applicant amended claim 1 to recite features of now-canceled claim 7.  Applicant argued that since claim 7 was not previously rejected over Barclay, amended claim 1 is patentable over the Barclay (Applicant’s Remarks, page 6, paragraph 5).
However, Barclay teaches the features added to amended claim 1 in that it teaches enriching animal meat with omega-3 PUFA by administering to the animal a composition comprising an omega-3 PUFA (corresponding to dried Schizochytrium containing DHA), wherein the composition comprises 17.5% algal Omega PUFA (column 7, line 3), which falls within the claimed concentration.  Since Barclay has been shown to teach the features of amended claim 1, Applicant’s arguments are unpersuasive and the rejection of the claims are maintained as written herein.

Claim Rejections – 35 U.S.C. §102(a)(1) of claims 1, 7-10, and 12 over Lei: Applicant’s arguments have been full considered and are considered moot.
Applicant argued that Lei cannot be considered to anticipate the claimed method because it does not teach the steps of administering to an animal the claimed composition so that the animal meat comprises at least 40 mg omega-3 per 100 g animal meat and then administering the enriched animal meat to a human subject in order to reduce the risk factors of cardiovascular disease (Applicant’s Remarks, page 6, paragraph 6 – page 7, paragraph 1).
However, in the new grounds of rejection, the features of claims 1, 6-10, and 12 are fully taught by Barclay or Weill while Lei no longer serves as prior art.  Since new prior art teaches the features of claims as described in the rejections above, Applicant’s arguments are moot and the rejections of the claims stand as written herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791